 

Exhibit 10.1

 

DATED April 4, 2011

 

 

WALLINGFEN PARK LIMITED

 

 

And

 

 

LAKELAND INDUSTRIES EUROPE LIMITED

 

 

COUNTERPART UNDERLEASE

 

 

Relating to:

 

 

Units 9 & 10, Warehouse 2, Jet Park, Main Road, Newport

 

East Riding of Yorkshire

 

 

Pepperells Incorporating Ivesons

Solicitors

HULL

 

 

 







 

 

LR1. Date of lease

 

 

4th April 2011

 

 

LR2. Title number(s)

 

LR2.1 Landlord’s title number(s) 

Title number(s) out of which this lease is granted. Leave blank if not
registered.

 

YEA 57100 

 

 

LR2.2 Other title number(s) 

Existing title number(s) against which entries of matters referred to in LR9,
LR10, LR11 and LR13 are to be made.

 

 

 

LR3. Parties to this lease

 

Give full names, addresses and company’s registered number, if any, of each of
the parties. For Scottish companies use a SC prefix and for limited liability
partnerships use an OC prefix. For foreign companies give territory in which
incorporated.

 

Landlord

 

WALLINGFEN PARK LIMITED (Company Number: 03113140) of Wallingfen Lodge, 236 Main
Road, Newport, Brough, East Yorkshire, HU15 2RH

 

Tenant

 

LAKELAND INDUSTRIES EUROPE LIMITED (Company Number: 0450066) whose registered
office is at Unit 11, Wallingfen Park, 236 Main Road, Newport, Brough, East
Yorkshire, HU15 2RH

 

Other parties 

Specify capacity of each party, for example “management company”, “guarantor”,
etc

 

 

 

LR4. Property

 

Insert a full description of the land being leased

 

or

 

Refer to the clause, schedule or paragraph of a schedule in this lease in which
the land being leased is more fully described.

  

Where there is a letting of part of a registered title, a plan must be attached
to this lease and any floor levels must be specified

 

 

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

 

 

Paragraph 1.4 of the Particulars

 

 

 

 

LR5. Prescribed statements etc.

 

If this lease includes a statement falling within LR5.1, insert under that
sub-clause the relevant statement or refer to the clause, schedule or paragraph
of a schedule in this lease which contains the statement

 

In LR5.2, omit or delete those Acts which do not apply to this lease

 

LR5.1 Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003



 

NONE

 

LR5.2. This lease is made under, or by reference to, provisions of:

 

NONE

 

 

 

2

 

 

 

LR6. Term for which the Property is leased

 

Include only the appropriate statement (duly completed) from the three options

 

NOTE: The information you provide, or refer to, here will be used as part of the
particulars to identify the lease under rule 6 of the Land Registration Rule
2003.

 

 

The term as specified in this lease at paragraph 1.6

 

 

LR7. Premium

 

Specify the total premium inclusive of any VAT where payable

 

 

 

NONE

 

 

LR8. Prohibitions or restrictions on disposing of this lease

 

Include whichever of the two statements is appropriate.

 

Do not set out here the wording of the provision.

 

 

This lease contains a provision that prohibit or restricts dispositions

 

 

LR9. Rights of acquisition etc

 

Insert the relevant provisions in the sub-clauses or refer to the clause,
schedule or paragraph of a schedule in this lease which contains the provisions.

 

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

 

NONE

 

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

 

NONE

 

LR9.3 Landlord’s contractual rights to acquire this lease

 

NONE

 

 

3

 

 

 

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

 

Insert the relevant provisions or refer to the clause, schedule or paragraph of
a schedule in this lease which contains the provisions

 

 

NONE

 

 

LR11. Easements

 

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the easements.

 

LR11.1 Easements granted by this lease for the benefit of the Property

 

FIRST SCHEDULE PART II

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

 

FIRST SCHEDULE PART I

 

 

LR12. Estate rentcharge burdening the Property

 

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the rentcharge.

 

 

NONE

 

 

LR13. Application for standard form of restriction

 

Set out the full text of the standard form of restriction and the title against
which it is to be entered. If you wish to apply for more than one standard form
of restriction use this clause to apply for each of them, tell us who is
applying against which title and set out the full text of the restriction you
are applying for.

 

Standard forms of restriction are set out in Schedule 4 to the Land Registration
Rules 2003

 

 

The Parties to this lease apply to enter the following standard form of
restriction [against the title of the Property] or [against title
number                                ]

 

 

NONE

 

 

LR14. Declaration of trust where there is more than one person comprising the
Tenant

 

If the Tenant is one person, omit or delete all the alternative statements.

 

If the Tenant is more than one person, complete this clause by omitting or
deleting all inapplicable alternative statements.

 

 

 

4

 

 

A LEASE DATED

 

1.THE PARTICULARS

 

1.1 The Landlord WALLINGFEN PARK LIMITED (Company Number 03113140) whose
registered office is at Wallingfen Lodge, 236 Main Road, Newport, East
Yorkshire, HU15 2RH       1.2 The Tenant LAKELAND INDUSTRIES EUROPE LIMITED
(Company Number 04500660) whose registered office is at Unit 11, Wallingfen
Park, 236 Main Road, Newport aforesaid       1.3 The Guarantor None       1.4
The Premises All that the light industrial unit known as Units 9 & 10 forming
part of Warehouse 2 at Jet Park, Main Road, Newport, East Riding of Yorkshire,
HU15 2RP shown edged red on the Plan

 

5

 

 

1.5 The Estate The land and warehouse buildings situate at Jet Park, Main Road,
Newport (of which the Premises forms part) shown for the purposes of
identification only edged blue on the Plan together with such additional land
and buildings owned or acquired by the Landlord from time to time as shall be
brought into use in the Estate       1.6 Contractual Term Twelve (12) years from
and including the                            1.7 Rent Commencement Date
the                      day of                   1.8 Initial Rent Fifty
thousand Pounds (£50,000) (exclusive of VAT) for the first year of the
Contractual Term       1.9 Review Dates the                 day
of                      and on the                           day
of                  in each year thereafter and Review Date means any one of the
review dates       1.10 Interest Rate 4% per year above the base lending rate of
Barclays Bank Plc or such other Bank (being a member of the Committee of London
and Scottish Bankers) as the Landlord may from time to time nominate in writing
      1.11 Permitted User General workshop storage and office use/light
industrial use or such other use that falls within classes B1 and/or B8 of the
Schedule to the Town and Country Planning (Use Classes) Order 1987 as the
Landlord shall from time to time approve (such approval not to be unreasonably
withheld or delayed)

 

6

 

 

2.DEFINITIONS

 

2.1For all purposes of this Lease the terms defined in clauses 1 and 2 have the
meanings specified

 

2.2"Access Roads" means the roadways, yards and pavements shown hatched green on
the Plan

 

2.3"Authorised Guarantee Agreement" shall have the same meaning as in the
Landlord and Tenant (Covenants) Act 1995

 

2.4"Building(s)" means the warehouse building or buildings now or at any time
during the Term erected on the whole or part of the Estate

 

2.5“the Industrial Covenants” means the covenants set out in the Third Schedule

 

2.6"the Insurance Rent" means the sums which the Landlord shall from time to
time pay or be required to pay by way of premium

 

2.6.1for insuring the Premises (including insuring for loss of Rent) in
accordance with its obligations contained in the Superior Lease and

 

2.6.2for insuring in such amount and on such terms (as the Landlord shall
consider appropriate or shall be reasonable) against all liability of the
Landlord to third parties arising out of or in connection with any matter
including or relating to the Premises

 

Provided that where any policy for such insurance includes other property as
well as the Premises the Insurance Rent shall be equal to a fair and reasonable
proportion attributable to the Premises (to be assessed by the Surveyor whose
decision shall be final and binding on all the parties hereto) of such sums
referred to in sub-clause 2.6.1 and 2.6.2.

 

7

 

 

2.7"Insured Risks" means, subject to reasonable and continuing availability of
insurance cover and without limitation, fire lightning explosion riot civil
commotion malicious persons and vandals earthquakes storm tempest flood bursting
and over flowing water pipes tanks and other apparatus impact by road vehicles
and non-hostile aircraft (including articles dropped from aircraft) and such
other risks or contingencies as the Landlord from time to time in its reasonable
discretion may think fit to insure against subject to any exclusions limitations
and conditions contained in the Policy of Insurance

 

2.8"Interest" means interest during the period from the date on which the
payment is due to the date of payment both before and after any judgement at the
Interest Rate then prevailing or should the base rate referred to in clause 1.10
cease to exist or not be published at any time such other rate of interest as is
most closely comparable with the Interest Rate to be agreed between the parties
or in default of agreement to be determined by the Surveyor acting as an expert
and not as an arbitrator

 

2.9“Latent Defect” is reference to any defect in the Building or the Premises or
anything installed in or on the Building attributable to:-

 

2.9.1.defective design

 

2.9.2defective workmanship or material

 

2.9.3.defective supervision of the construction of or the installation of any
thing in or on the Building or the Premises; or

 

2.9.4.defective preparation of the site of the Premises

 

2.10"the 1954 Act" means the Landlord and Tenant Act 1954 (and all statutes
regulations and orders included by virtue of clause 3.14)

 

2.11"Pipes" means all pipes sewers drains mains ducts conduits gutters water
courses wires cables channels flues and all other conducting media and includes
any fixings louvres cowls and any other ancillary apparatus which are in on or
under or which serve the Premises

 

2.12"the Plan" means the plan annexed to this Lease

 

8

 

 

2.13"the Planning Acts" means the Town and Country Planning Act 1990 the
Planning (Listed Buildings and Conservation Areas) Act 1990, the Planning
(Hazardous Substances) Act 1990 and the Planning (Consequential Provisions) Act
1990 (and all statutes regulations and orders included by virtue of clause 3.14)

 

2.14“Rent" means the Initial Rent and rent ascertained in accordance with the
Second Schedule and such term does not include the Insurance Rent or Service
Charge but the term “rents” includes the Rent and the Insurance Rent and the
Service Charge

 

2.15"Service Charge" means such proportion as the gross metric area of the
Premises bears to the gross metric area of the Buildings on the Estate from time
to time of which it forms part (to be assessed by the Surveyor whose decision
reasonably based and reached shall be final and binding on all the parties
hereto) of the annual expenditure referred to in Part A of the Fourth Schedule

 

2.16“Superior Lease” means a Lease dated the eighth day of January 2009 and made
between Michael Robert Kendall of the one part and the Landlord of the other
part

 

2.17"Surveyor" means any suitability qualified person or firm appointed by the
Landlord to perform any of the functions of the Surveyor under this Lease
(including an employee of the Landlord or a company that is a member of the same
group as the Landlord within the meaning of Section 42 of the 1954 Act and
including also the person or the firm appointed by the Landlord to collect the
rents)

 

2.18“VAT” means Value Added Tax or any tax of a similar nature that may be
substituted for it or levied in addition to it

 

3.INTERPRETATION

 

3.1The expressions "the Landlord" and "the Tenant" wherever the context so
admits include the person for the time being entitled to the reversion
immediately expectant on the determination of the Term and the Tenants
successors in title respectively and any reference to Superior Landlord includes
the Landlord's immediate reversioner at any time

 

9

 

 

3.2Where the Landlord the Tenant or the Guarantor for the time being are two or
more persons obligations expressed or implied to be made by or with such party
are deemed to be made by or with such persons jointly and severally

 

3.3Words importing one gender include all other genders and words importing the
singular include the plural and vice versa

 

3.4The expression “Guarantor” includes not only the person referred to in clause
1.3 (if any) but also any person who enters into covenants with the Landlord
pursuant to clauses 5.9.5 or 5.26

 

3.5The expression "the Premises" includes but without limitation

 

3.5.1all additions alterations and improvements to the Premises

 

3.5.2all the Landlord's fixtures and fittings and fixtures of every kind which
shall from time to time be in or upon the Premises (whether originally affixed
or fastened to or upon the Premises or otherwise) except any such fixtures
installed by the Tenant

 

3.5.3all Pipes in on under or over and exclusively serving the Premises but such
expression includes no air space above the height of the top of the Premises and
references to the Premises in the absence of any provision to the contrary
include any part of the Premises

 

3.6The expression "the Term" includes the Contractual Term and any period of
holding over or extension or continuance of the Contractual Term whether by
statute or common law

 

3.7References to "the last year of the Term" include the last year of the Term
if the Term shall determine otherwise than by effluxion of time and references
to "the expiration of the Term" include such other determination of the Term

 

3.8References to any right of the Landlord to have access to the Premises shall
be construed as extending to any Superior Landlord and any mortgagee of the
Premises and to all persons authorised by the Landlord and any Superior Landlord
or mortgagee (including agents professional advisers contractors or workmen and
others) (where the Superior Lease or mortgage grants such right of access to the
Superior Landlord or mortgagee)

 

10

 

 

3.9Any covenant by the Tenant not to do an act or thing shall be deemed to
include an obligation not to permit or suffer such act or thing to be done by
another person where the Tenant is aware that such act or thing is being done

 

3.10Any provision in this Lease referring to the consent or approval of the
Landlord shall be construed as also requiring the consent or approval of any
mortgagee of the Premises and the Superior Landlord where such consent shall be
required but nothing in this Lease shall be construed as implying that any
obligation is imposed upon any mortgagee or the Superior Landlord not
unreasonably to refuse any such consent or approval

 

3.11References to "consent of the Landlord" or words to similar effect mean a
consent in writing signed by or on behalf of the Landlord and to "approved" and
"authorised" or words to similar effect mean (as the case may be) approved or
authorised in writing by or on behalf of the Landlord

 

3.12The terms "the parties" or "party" mean the Landlord and/or the Tenant but
except where there is an express indication to the contrary exclude the
Guarantor

 

3.13"Development" has the meaning given by the Town and Country Planning Act
1990 Section 55

 

3.14Any references to a specific statute include any statutory extension or
modification amendment or re-enactment of such statute and any regulations or
orders made under such statute and any general reference to "statute" or
"statutes" includes any regulations or orders made under such statute or
statutes

 

3.15References in this Lease to any clause sub clause or schedule without
further designation shall be construed as a reference to the clause sub clause
or schedule to this Lease so numbered

 

3.16The clause paragraph and schedule headings do not form part of this Lease
and shall not be taken into account in its construction or interpretation

 

11

 

 

4.DEMISE

 

The Landlord demises to the Tenant the Premises EXCEPTING AND RESERVING to the
Landlord the rights specified in Part I of the First Schedule BUT TOGETHER WITH
the rights specified in Part II of the First Schedule TO HOLD the Premises to
the Tenant for the Contractual Term SUBJECT to all rights easements privileges
restrictions covenants and stipulations of whatever nature affecting the
Premises YIELDING AND PAYING to the Landlord

 

4.1The Rent payable without deduction by equal monthly payments in advance on
the [ ] day in every month and proportionately for any period of less than a
month the first years payment being a proportionate sum in respect of the period
from and including the Rent Commencement Date to and including the day before
the first anniversary next after the Rent Commencement Date and

 

4.2By way of further rent the Insurance Rent payable in accordance with clause 7
and the Service Charge payable in accordance with the Third Schedule

 

5.THE TENANT'S COVENANTS

 

The Tenant covenants with the Landlord

 

5.1Rent

 

5.1.1to pay the rents on the days and in the manner set out in this Lease and
not to exercise or seek to exercise any right or claim to withhold rent or any
right or claim to legal or equitable set-off

 

5.1.2if so required in writing by the Landlord to make such payments by banker's
order or credit transfer to any bank account in the United Kingdom that the
Landlord may from time to time nominate

 

5.2Outgoings and VAT

 

To pay and to indemnify the Landlord against

 

5.2.1all rates taxes assessments duties charges impositions and outgoings which
are now or during the Term shall be charged assessed or imposed upon the
Premises or upon the owner or occupier of them (excluding any payable by the
Landlord occasioned by a receipt of rents or by any disposition or dealing with
or ownership of any interest reversionary to the interest created by this Lease)
and if the Landlord shall suffer any loss of rating relief which may be
applicable to empty premises after the end of the Term by reason of such relief
being allowed to the Tenant in respect of any period before the end of the Term
to make good such loss to the Landlord and

 

12

 

 

5.2.2VAT (or any tax of a similar nature that may be substituted for it or
levied in addition to it) chargeable in respect of any payment made by the
Tenant under any of the terms of or in connection with this Lease or in respect
of any payment made by the Landlord where the Tenant agrees in this Lease to
reimburse the Landlord for such payment

 

5.3Electricity Gas and Other Services Consumed

 

To pay to the suppliers and/or the Landlord as a supplier all charges for water
electricity gas sewage and other services consumed or used at or in relation to
the Premises (including meter rents) and to indemnify the Landlord in respect
thereof

 

5.4Repair Cleaning Decoration etc

 

5.4.1to keep the Premises in good repair and condition excepting damage caused
by an Insured Risk save to the extent that the insurance money is irrecoverable
in consequence of any act or default of the Tenant or anyone at the Premises
expressly or by implication with the Tenant's authority and under the Tenant's
control and provided that nothing in this Lease obliged the Tenant to remedy:-

 

(i)at any time a Latent Defect relating to the structural steelwork or
foundations of the Premises

 

(ii)a Latent Defect of which the Tenant has notified the Landlord within the
first three years of the Term

 

(iii)any want of repair within such period attributable to such Latent Defect

 

5.4.2to replace from time to time the Landlord's fixtures and fittings in the
Premises which may be or become beyond repair at any time during or at the
expiration of the Term

 

5.4.3to clean the Premises and keep them in a clean condition

 

13

 

 

5.4.4the Tenant must redecorate the Premises in a good and workmanlike manner
and with appropriate materials of good quality as often as is in the reasonable
opinion of the Landlord or his Surveyor necessary in order to maintain a high
standard of decorative finish and preserve the premises (provided this is not
ordinarily more than once in any 5 years of the Term) and in the last year of
the Term and when in the last year of the Term any change to the tints, colours
and patterns of the decoration are to be first approved by the Landlord in
writing, provided that the covenants relating to the last year of the Term are
not to apply where the Tenant has redecorated the Premises less than 18 months
before the end of the Term.

 

5.4.5not to deposit or permit to be deposited any waste rubbish or refuse on the
Access Roads

 

5.4.6not to keep or store on the Access Roads any vehicle caravan or movable
dwelling

 

5.4.7not to cause the Access Roads to be untidy or in a dirty condition and in
particular (but without prejudice to the generality of the above) not to deposit
on them refuse or other materials

 

5.4.8where the use of Pipes boundary structures or other things is common to the
Premises and other property to be responsible for and to indemnify the Landlord
against all sums due from and to undertake all work that is the responsibility
of the owner lessee or occupier of the Premises in relation to those Pipes or
other things

 

5.5Waste and Alterations

 

5.5.1Not to

 

5.5.1.1commit any waste

 

5.5.1.2make any addition to the Premises

 

5.5.1.3unite the Premises with any adjoining premises

 

5.5.1.4make any alteration to the Premises save as permitted by the following
provisions of this clause

 

5.5.2not to make internal structural alterations to the Premises without

 

5.5.2.1obtaining and complying with all necessary consents of any competent
authority and paying all charges of any such authority in respect of such
consents

 

14

 

 

5.5.2.2making an application supported by drawings and where appropriate a
specification in duplicate prepared by an Architect or member of some other
appropriate profession

 

5.5.2.3paying the reasonable and properly incurred fees of the Landlord any
superior landlord any mortgagee and their respective professional advisers and

 

5.5.2.4entering into such covenants as the Landlord may require as to the
execution and reinstatement of the alterations and in the case of any works of a
substantial nature the Landlord may require prior to the commencement of such
works the provision by the Tenant of adequate security in the form of a deposit
of money or the provision of a bond as assurance to the Landlord that any works
which may from time to time be permitted by the Landlord shall be fully
completed

 

5.5.3subject to the provisions of clause 5.5.2 not to make any internal
non-structural alterations to the Premises without the consent of the Landlord
(such consent not to be unreasonably withheld or delayed)

 

5.5.4to remove any additional buildings additions alterations or improvements
made to the Premises at the expiration of the Term if so requested by the
Landlord and to make good any part or parts of the Premises which may be damaged
by such removal

 

5.5.5not to make connection with the Pipes that serve the Premises otherwise
than in accordance with plans and specifications approved by the Landlord (such
approval not to be unreasonably withheld or delayed) subject to consent to make
such connections having previously been obtained from the competent statutory
authority or undertaker

 

5.6Aerials Signs and Advertisements

 

5.6.1Not to erect any pole mast or wire (whether in connection with telegraphic
telephonic radio or television communication or otherwise) upon the Premises

 

5.6.2Not to affix to or exhibit on the outside of the Premises or to or through
any window of the Premises nor display anywhere on the Premises any placard sign
notice fascia board or advertisement except any sign permitted by virtue of any
consent given by the Landlord pursuant to a covenant contained in this Lease
(such consent not to be unreasonably withheld or delayed)

 

15

 

 

5.7Statutory Obligations

 

5.7.1At the Tenant's own expense to execute all works and provide and maintain
all arrangements upon or in respect of the Premises or the use to which the
Premises are being put that are required in order to comply with the
requirements of any statute (already or in the future to be passed) or any
government department local authority other public or competent authority or
Court of competent jurisdiction regardless of whether such requirements are
imposed on the lessor the lessee or the occupier provided the Tenant shall not
be liable for any costs nor works relating to matters which pre-exist the date
of this Lease.

 

5.7.2Not to do in or near the Premises any act or thing by reason of which the
Landlord may under any statute incur have imposed upon it or become liable to
pay any penalty damages compensation costs charges or expenses

 

5.7.3Without prejudice to the generality of the above to comply in all respects
with the provisions of any statutes and any other obligations imposed by law or
by any byelaws applicable to the Premises or in regard to carrying on the trade
or business for the time being carried on at the Premises

 

5.8Access of Landlord and Notice to Repair

 

5.8.1To permit the Landlord on 48 hours written notice (except in case of
emergency):

 

5.8.1.1to enter upon the Premises for the purpose of ascertaining that the
covenants and conditions of this Lease have been observed and performed

 

5.8.1.2to view (and to open up floors under the parts of the Premises where such
opening up is required in order to view) the state of repair and condition of
the Premises and

 

16

 

 

5.8.1.3to give to the Tenant (or leave upon the Premises) a notice specifying
any repairs cleaning maintenance or painting that the Tenant has failed to
execute in breach of the terms of this Lease and to request the Tenant to
execute the same within such reasonable time as the notice may specify having
regard to the nature and extent of the work required to remedy the breach
including the making good of such opening up (if any) providing that any such
opening-up shall be made good by and at the cost of the Landlord where such
opening-up reveals no breaches of the terms of this Lease

 

5.8.2As soon as reasonably possible to repair cleanse maintain and paint the
Premises as required by such notice

 

5.8.3If within one month of the service of such a notice the Tenant shall not
have commenced and be proceeding diligently with the execution of the work
referred to in the notice or shall fail to complete the work within two months
or if in the Landlord's Surveyors reasonable opinion the Tenant is unlikely to
have completed the work within such period to permit the Landlord to enter the
Premises to execute such work as may be necessary to comply with the notice and
to pay to the Landlord the cost of so doing and all expenses incurred by the
Landlord (including legal costs and surveyors fees) within 14 days of a written
demand

 

5.9Alienation

 

5.9.1Not to hold on trust for another or (save pursuant to a transaction
permitted by and effected in accordance with the provisions of this Lease) part
with the possession of the whole or any part of the Premises or permit another
to occupy the whole or any part of the Premises

 

5.9.2Not to assign or charge part only of the Premises

 

5.9.3Not to assign or charge the whole of the Premises without the prior consent
of the Superior Landlord and the Landlord (such consent of the Landlord not to
be unreasonably withheld or delayed) provided that the Landlord shall be
entitled (for the purposes of Section 19(1A) of the Landlord and Tenant Act
1925) in relation to an assignment

 

5.9.3.1to withhold its consent in any of the circumstances set out in clause
5.9.4

 

5.9.3.2to impose all or any of the matters set out in clause 5.9.5 as a
condition of its consent

 

17

 

 

The provisos to this subclause shall operate without prejudice to the right of
the Landlord to withhold such consent on any other ground or grounds where such
withholding of consent would be reasonable or to impose any further condition or
conditions upon the grant of consent where the imposition of such condition or
conditions would be reasonable

 

5.9.4The circumstances referred to in clause 5.9.3.1 above are as follows:-

 

5.9.4.1where the assignee is an associated company of the Tenant

 

5.9.4.2.where in the reasonable opinion of the Landlord the proposed assignee is
not responsible or respectable or of sufficient financial standing to enable it
to comply with the tenant’s covenants in the Lease

 

5.9.4.3where prior to completion of the intended assignment the Tenant has not
paid all of the rents or other monetary payments due hereunder or had not
substantially observed or performed the covenants on the part of the Tenant
herein contains

 

5.9.5The matters referred to in clause 5.9.3.2 as conditions are as follows:-

 

5.9.5.1that the Tenant enters into an Authorised Guarantee Agreement on or
before completion of the assignment whereby the Tenant covenants by deed with
the Landlord to guarantee the performance by the proposed Assignee of all
covenants on the part of the Tenant and conditions contained in this Lease in a
form reasonably required by the Landlord to incorporate all or any of the terms
set out in the Fifth Schedule (as if reference therein to “the Guarantor” were
reference to the Tenant) with such amendments or additions as the Landlord may
require within the provisions of S.16 of the Landlord and Tenant (Covenants) Act
1995 save that such guarantee shall not extend to any liability restriction or
other requirement arising after the Assignee is released from its covenants by
virtue of the Landlord and Tenant (Covenants) 1995

 

18

 

 

5.9.5.2that the Tenant provides two references confirming that the proposed
assignee is responsible and will be able to pay the Rent and meet the other
outgoings and liabilities arising under the Lease from any of the following
namely a former landlord bank trade creditor solicitor or accountant (except
where the financial status of the proposes assignee is such that it would be
unreasonable for the Landlord to require such references)

 

5.9.5.3that any assignee of the whole of the Premises covenants by deed with the
Landlord to pay the rents reserved by this Lease and to observe and perform all
covenants on the part of the Tenant and conditions contained in this Lease
during the Term until released by virtue of the Landlord and Tenant (Covenants)
Act 1995

 

5.9.5.4that (where it is reasonable so to require) in addition to the guarantee
provided by the Tenant pursuant to sub clause 5.9.5.1 at least two sureties
acceptable to the Landlord (acting reasonably) act as sureties for the assignee
in order to covenant jointly and severally with the Landlord that the assignee
will pay the rents reserved by this Lease and perform and observe the covenants
on the part of the Tenant and the conditions contained in this Lease and
otherwise in the terms set out in the Fifth Schedule hereto (as if reference
therein to “the Guarantor” were reference to the sureties) or such other terms
as the Landlord may reasonable require

 

5.9.5.5that the Tenant has with the application for consent to assign produced
to the Landlord either an unconditional undertaking from its solicitors to pay
or such other security satisfactory to the Landlord (acting reasonably) to cover
payment of, whether the licence is granted or not, all reasonable costs and
disbursements (including irrecoverable VAT) which may be properly incurred by
the Landlord in connection with the application for consent (including without
prejudice to the generality of the foregoing) its solicitors’ costs, it
surveyors’ costs and the costs of any accountants employed to advise in whether
the intended assignee satisfies and financial criteria specified in this Lease
or is a person of such financial standing that it is reasonable for the Landlord
to grant licence for the assignment of this Lease to it

 

19

 

 

5.9.6Not to underlet the whole or any part of the Premises without the prior
consent of the Superior Landlord and the Landlord (such consent not to be
unreasonably withheld or delayed) and provided that the following conditions and
obligations contained in clauses 5.9.7 to 5.9.10 inclusive are to be met failing
which consent may be withheld.

 

The provisos to this sub-clause shall operate without prejudice to the right of
the Landlord to withhold such consent on any other ground or grounds where such
withholding of consent would be reasonable or to impose any further condition or
conditions upon the grant of consent where the imposition of such condition or
conditions would be reasonable.

 

5.9.7An underletting of part of the Premises shall only be permitted in relation
to either the entirety of Unit 9 and/or the entirety of Unit 10.

 

5.9.8That each and every permitted underlease shall be granted without any fine
or premium at a rent not less than the then open market rental value of the
Premises or relevant Unit to be approved by the Landlord prior to any such
underlease or the Rent (or a pro-rata apportionment of it in the case of an
underletting of part) then being paid (whichever shall be the greater) such Rent
being payable in advance on the days on which Rent is payable under this Lease
and shall contain provisions approved by the Landlord.

 

5.9.8.1for the upwards only review of the rent reserved by such underlease on
the basis and on the dates on which the Rent is to be reviewed in this Lease

 

5.9.8.2prohibiting the under tenant from doing or allowing any act or thing in
relation to the underlet premises inconsistent with or in breach of the
provisions of this Lease

 

5.9.8.3for re-entry by the underlandlord on breach of any covenant by the
undertenant

 

5.9.8.4imposing an absolute prohibition against all dispositions of or other
dealings whatever with the Premises other than an assignment of the whole

 

5.9.8.5prohibiting any assignment of the whole without the prior consent of the
Landlord under this Lease

 

5.9.8.6prohibiting the undertenant from permitting another to occupy the whole
or any part of the Premises

 

20

 

 

5.9.8.7imposing in relation to any permitted assignment the same obligations for
registration with the Landlord as are contained in this Lease in relation to
dispositions by the Tenant

 

5.9.9To enforce the performance and observance by every such undertenant of the
provisions of the underlease and not at any time either expressly or by
implication to waive any breach of the covenants or conditions on the part of
any undertenant or assignee of any underlease nor (without the consent of the
Landlord such consent not to be unreasonably withheld or delayed) vary the terms
or accept a surrender of any permitted underlease.

 

5.9.10In relation to any permitted underlease:

 

5.9.10.1to ensure that the rent is reviewed in accordance with the terms of the
underlease

 

5.9.10.2not to agree a reviewed rent with the undertenant without the approval
of the Landlord

 

5.9.10.3to give notice to the Landlord of the details of the determination of
every rent review within 3 days provided that the Landlord’s approval specified
above shall not be unreasonably withheld or delayed

 

5.9.11Within 28 days of any assignment charge underlease or any transmission or
other devolution relating to the Premises to produce for registration with the
Landlord’s solicitors such deed to document or a certified copy of it and to pay
the Landlord’s solicitors reasonable charges for the registration of every such
document of no more than £50 plus VAT

 

5.9.12Notwithstanding clause 5.9.1 the Tenant may share the occupation of the
whole or any part of the Premises with a company which is a member of the same
group as the Tenant (within the meaning of Section 42 of the 1954 Act) for so
long as both companies shall remain members of that group and otherwise than in
a manner that transfers or creates a legal estate

 

21

 

 

5.10Nuisance etc and Residential Restrictions

 

5.10.1Not to do nor allow to remain upon the Premises anything which may be or
become or cause a nuisance annoyance disturbance inconvenience injury or damage
to the Landlord or its tenants or the owners or occupiers of adjacent or
neighbouring premises

 

5.10.2Not to use the Premises for a sale by auction or for any dangerous noxious
noisy or offensive trade business manufacture or occupation nor for any illegal
or immoral act or purpose

 

5.10.3Not to use the Premises as sleeping accommodation or for residential
purposes nor keep any animal fish reptile or bird anywhere on the Premises

 

5.11Landlords Costs

 

To pay to the Landlord on an indemnity basis all costs fees charges
disbursements and expenses (including without prejudice to the generality of the
above those payable to counsel solicitors surveyors and bailiffs) properly and
reasonably incurred by the Landlord in relation to or incidental to

 

5.11.1every application made by the Tenant for a consent or licence required by
the provisions of this Lease whether such consent or licence is granted or
refused or proffered subject to any qualification or condition or whether the
application is withdrawn



 

5.11.2the preparation and service of a notice under the Landlord and Tenant
[Covenants] Act 1995 Section 17 or under the Law of Property Act 1925 Section
146 or incurred by or in contemplation of proceedings under section 146 or 147
of that Act notwithstanding that forfeiture is avoided otherwise than by relief
granted by the court

 

5.11.3the recovery or attempted recovery of arrears of rent or other sums due
from the Tenant and

 

5.11.4any steps taken in contemplation of or in connection with the preparation
and service of a schedule of dilapidations during or within two months after the
expiration of the Term (but relating in all cases to dilapidations which
occurred prior to such expiration of the Term)

 

5.12The Planning Acts

 

5.12.1Not to commit any breach of planning control (such term to be construed as
it is used in the Planning Acts) and to comply with the provisions and
requirements of the Planning Acts that affect the Premises whether as to the
Permitted User or otherwise and to indemnify (both during or following the
expiration of the Term) and keep the Landlord indemnified against all liability
whatsoever including cost and expenses in respect of any contravention that did
not pre-exist the date of this Lease

 



22

 



 

5.12.2At the expense of the Tenant to obtain all planning permissions and to
serve all such notices as may be required for the carrying out of any operations
or user on the Premises which may constitute Development provided that no
application for planning permission shall be made without the previous consent
of the Landlord (such consent not to be unreasonably withheld or delayed) in any
case where the application for an implementation of such planning permission
will not create or give rise to any tax or other fiscal liability for the
Landlord or where the Tenant indemnifies the Landlord against such liability

 

5.12.3Subject only to any statutory direction to the contrary to pay and satisfy
any charge or levy that may subsequently be imposed under the Planning Acts in
respect of the carrying out or maintenance of any such operations or the
commencement or continuance of any such user

 

5.12.4Notwithstanding any consent which may be granted by the Landlord under
this Lease not to carry out or make any alteration or addition to the Premises
or any change of use until

 

5.12.4.1all necessary notices under the Planning Acts have been served and
copies produced to the Landlord

 

5.12.4.2all necessary permissions under the Planning Acts have been obtained and
produced to the Landlord and

 

5.12.4.3the Landlord has acknowledged that every necessary planning permission
is acceptable to it (such acknowledgement not to be unreasonably withheld) the
Landlord being entitled to refuse to acknowledge its acceptance of a planning
permission on the grounds that any condition contained in it or anything omitted
from it or the period referred to in it would be (or be likely to be)
prejudicial to the Landlord's interest in the Premises whether during or
following the expiration of the Term

 

23

 

 

5.12.5Unless the Landlord shall otherwise direct to carry out and complete
before the expiration of the Term

 

5.12.5.1any works stipulated to be carried out to the Premises by a date
subsequent to such expiration as a condition of any planning permission granted
for any Development begun before the expiration of the Term and

 

5.12.5.2any Development begun upon the Premises in respect of which the Landlord
shall or may be or become liable for any change or levy under the Planning Acts

 

5.12.6In any case where a planning permission is granted subject to conditions
and if the Landlord reasonably so requires to provide security for the
compliance with such conditions and not to implement that planning permission
until security has been provided

 

5.13Plans Documents and Information

 

5.13.1If called upon to do so to produce to the Landlord or the Surveyor all
plans documents and other evidence as the Landlord may reasonably require in
order to satisfy itself that the provisions of this Lease have been complied
with

 

5.13.2If called upon to do so to furnish to the Landlord the Surveyor or any
person acting as the third party determining the Rent in default of agreement
between the parties under any provisions for rent review contained in this Lease
such information as may reasonably be requested in writing in relation to any
pending or intended step under the 1954 Act or the implementation of any
provision for rent review

 

5.14Indemnities

 

To be responsible for and to keep the Landlord fully indemnified against all
damage damages losses costs expenses actions demands proceedings claims and
liabilities made against or suffered or incurred by the Landlord arising
directly or indirectly out of

 

5.14.1any act omission or negligence of the Tenant or any persons at the
Premises expressly or impliedly with the Tenant's authority and under the
Tenant's control

 

24

 

 

5.14.2any breach or non-observance by the Tenant of the covenants conditions or
other provisions of this Lease or any of the matters to which this demise is
subject

 

5.15Encroachments

 

5.15.1Not to stop up darken or obstruct any windows or light belonging to the
Building(s)

 

5.15.2To take all reasonable steps to prevent any window light opening doorway
path passage pipe or other encroachment or easement being made or acquired in
against out of or upon the Premises and to notify the Landlord immediately if
any such encroachment or easement shall be made or acquired (or attempted to be
made or acquired) and at the request of the Landlord to adopt such means as
shall reasonably be required to prevent such encroachment or the acquisition of
any such easement

 

5.15.3Not in any event to place or store or leave any articles or materials of
any description on the Retained Parts (as defined in clause 5 of Part A of the
Fourth Schedule)

 

5.15.4Not to allow at any time any vehicular or other obstruction by any
employee or invitees of the Tenant of the highways or the access and service
roads or the service areas or forecourts serving the Premises or any other parts
of the Estate

 

5.16Yield Up

 

At the expiration of the Term:

 

5.16.1To yield up the Premises in repair and in accordance with the terms of
this Lease

 

5.16.2To give up all keys of the Premises to the Landlord

 

and

 

5.16.3To remove all signs erected by the Tenant in upon or near the Premises and
immediately to make good any damage caused by such removal

 

5.17Interest on Arrears

 

5.17.1If the Tenant shall fail to pay the rents or any other sum due under this
Lease within 14 days of the date due whether formally demanded or not the Tenant
shall pay to the Landlord Interest on the rents or other sum from the date when
they were due to the date on which they are paid (both dates being inclusive)
and such interest shall be deemed to be rents due to the Landlord

 

25

 

 

5.17.2Nothing in the preceding clause shall entitle the Tenant to withhold or
delay any payment of the rents or any other sum due under this Lease after the
date upon which they fall due or in any way prejudice affect or derogate from
the rights of the Landlord in relation to such non-payment including (but
without prejudice to the generality of the above) under the proviso for re-entry
contained in this Lease

 

5.18Statutory Notices Etc

 

To give full particulars to the Landlord of any notice direction order or
proposal for the Premises made given or issued to the Tenant by any local or
public authority within 7 days of receipt and if so required by the Landlord to
produce it to the Landlord and without delay to take all necessary steps to
comply with the notice direction or order and at the request of the Landlord but
at the cost of the Tenant to make or join with the Landlord in making such
objection or representation against or in respect of any notice direction order
or proposal as the Landlord shall deem expedient

 

5.19Sale of Reversion etc

 

To permit

 

5.19.1the Landlord at any time to enter upon the Premises and affix and retain
anywhere upon the Premises (but not so as to obstruct access to or egress from
the Premises) a notice for the sale of the Landlord's reversionary interest

 

5.19.2upon reasonable notice at any time during the Term prospective purchasers
of or agents instructed in connection with the sale of the Landlord's reversion
or of any other interest superior to the Term to view the Premises without
interruption provided they are authorised in writing by the Landlord or its
agents and provided in exercising such access as little disturbance or
interference as possible in caused to the Tenant and its Permitted User

 

26

 

 

5.20Reletting Board

 

To permit the Landlord at any time during the last 6 months of the Contractual
Term and at any time thereafter unless the Tenant shall have made a valid court
application under Section 24 of the 1954 or otherwise be entitled in law to
remain in occupation or to a new tenancy of the Premises (or sooner if the Rent
reserved by clause 4.1 or any part of it shall be in arrear and unpaid for
longer than 28 days) to enter upon the Premises and affix and retain anywhere
upon the Premises (but not so as to obstruct access to or egress from the
Premises) a notice for reletting the Premises and during such period to permit
persons with the written authority of the Landlord or its agent at reasonable
times of the day to view the Premises

 

5.21Defective Premises

 

To give notice to the Landlord of any defect in the Premises which might give
rise to an obligation on the Landlord to do or refrain from doing any act or
thing in order to comply with the provisions of this Lease or the duty of care
imposed on the Landlord pursuant to the Defective Premises Act 1972 or otherwise
and at all times to display and maintain all notices which the Landlord may from
time to time reasonably require to be displayed at the Premises

 

5.22Landlords Rights

 

To permit the Landlord at all times during the Term to exercise without
interruption or interference any of the rights granted to it by virtue of the
provisions of this Lease

 

5.23The Industrial Covenants

 

To observe and perform the Industrial Covenants

 

5.24Covenants under the Superior Lease

 

To perform and observe the covenants on the part of the Landlord as tenant
contained in the Superior Lease (save such covenants as to the payment of rent
and insurance and repair of the Premises) so far as the same relate to the
Premises as though the same were set out in full herein but save and except so
far as the Landlord expressly covenants in this Lease to observe and perform the
same and to indemnify and keep indemnified the Landlord against all claims
damages costs and expenses in any way relating thereto

 

27

 

 

5.25Keyholders

 

To ensure that at all times the Landlord has written notice of the name address
and home telephone number of at least 2 keyholders of the Premises

 

5.26New Guarantor

 

Within 14 days of the death during the Term of any Guarantor or of such person
becoming bankrupt or having a receiving order made against him or having a
receiver appointed under the Mental Health Act 1983 or being a company passing a
resolution to wind up or enter into liquidation or having a receiver to give
notice of this to the Landlord and if so required by the Landlord at the expense
of the Tenant within 28 days to produce some other person acceptable to the
Landlord to execute a guarantee in respect of the Tenant’s obligations contained
in this Lease in the form of the Guarantor’s covenants contained in this Lease

 

6.THE LANDLORD'S COVENANTS

 

The Landlord covenants with the Tenant:

 

6.1Quiet Enjoyment

 

To permit the Tenant peaceably and quietly to hold and enjoy the Premises
without any interruption or disturbance from or by the Landlord or any person
claiming under or in trust for the Landlord

 

6.2Observe Superior Lease

 

6.2.1That the Landlord will pay the yearly rent reserved and made payable by the
Superior Lease and will observe and perform or procure the observance and
performance of the tenant’s covenants and conditions therein contained so far as
the same are not required to be observed and performed by the Tenant under the
covenants on its part hereinbefore contained and will keep the Tenant
indemnified against payment of the said rents and observance and performance of
such covenants and conditions so far as aforesaid and all proceedings costs
claims and demands in any way relating thereto

 

6.2.2at the request of the Tenant to use its reasonable endeavours to enforce
the covenants on the part of the Superior Landlord contained in the Superior
Lease

 

28

 

 

6.2.3At the cost of the Tenant to use its reasonable endeavours to obtain the
consent of the Superior Landlord wherever the Tenant makes application for any
consent required under this Lease where the consent of both the Landlord and the
Superior Landlord is needed by virtue of this Lease or the Superior Lease

 

6.2.4Not to agree to the variation of any of the terms of the Superior Lease
which would be likely to materially adversely affect the Tenant’s occupation or
enjoyment of the Premises without first obtaining the Tenant’s written consent
such consent not to be unreasonably withheld or delayed

 

6.3Remedy of Latent Defects

 

The Landlord must as soon as practicably possible remedy:-

 

6.3.1any Latent Defect relating to the structural Steelwork or foundations of
the Premises

 

6.3.2a Latent Defect of which the Tenant has notified the Landlord in writing
within the first three years of the Term

 

6.3.3any want of repair within such period attributable to such Latent Defect

 

6.4To observe and perform its obligations contained in the Fourth Schedule

 

7.INSURANCE

 

7.1Warranty re convictions

 

The Tenant warrants that prior to the execution of this Lease it has disclosed
to the Landlord in writing any conviction judgment or finding of any court or
tribunal relating to the Tenant (or any director other officer or major
shareholder of the Tenant) of such a nature as to be likely to affect the
decision of any insurer or underwriter to grant or continue insurance of any of
the Insured Risks

 

7.2Payment of Insurance Rent

 

The Tenant covenants to pay to the Landlord the Insurance Rent on the date of
this Lease for the period from and including the Rent Commencement Date to the
day before the next policy renewal date and subsequently the Tenant shall pay
the Insurance Rent on demand

 

29

 

 

7.3Suspension of Rent

 

7.3.1If and whenever during the Term:

 

7.3.1.1the Premises or any part of them are damaged or destroyed by any of the
Insured Risks except one against which insurance may not ordinarily be arranged
with an insurer of repute for properties such as the Premises unless the
Landlord has in fact insured against that risk so that the Premises or any part
of them are unfit for occupation or use and

 

7.3.1.2save where payment of the insurance money is refused in whole or in part
by reason of any act or default of the Tenant or anyone at the Premises
expressly or by implication with the Tenants authority and under the Tenant's
control the provisions of clause 7.3.2 shall have effect

 

7.3.2When the circumstances contemplated in clause 7.3.1 arise the Rent or a
fair proportion of the Rent according to the nature and the extent of the damage
sustained shall cease to be payable until the Premises or the affected part
shall have been rebuilt or reinstated so that the Premises or the affected part
are made fit for occupation or use or until the expiration of three years from
the destruction or damage whichever period is the shorter (the amount of such
proportion and the period during which the Rent shall cease to be payable to be
determined by the Surveyor acting as an expert and not as arbitrator)

 

7.4Reinstatement and Termination if prevented:

 

7.4.1If and whenever during the Term:

 

7.4.1.1the Premises or any part of them are damaged or destroyed by any of the
Insured Risks except one against which insurance may not ordinarily be arranged
with an insurer of repute for properties such as the Premises unless the
Landlord has in fact insured against that risk and

 

7.4.1.2save where the payment of the insurance money is refused in whole or in
part by reason of any act or default of the Tenant or anyone at the Premises
expressly or by implication with the Tenants authority (and under the Tenant's
control)

 

30

 

 

the Landlord shall use reasonable endeavours to obtain all planning permissions
or other permits and consents that may be required under the Planning Acts or
other statutes (if any) and from the Superior Landlord to enable the Landlord to
rebuild and reinstate ("Permissions")

 

7.4.2Subject to the provisions of clause 7.4.3 and 7.4.4 the Landlord shall as
soon as the Permissions have been obtained or immediately where no Permissions
are required apply all monies received in respect of such insurance to which the
Landlord is entitled (except such sums in respect of loss of Rent) in rebuilding
or reinstating the Premises so destroyed or damaged

 

7.4.3For the purposes of this clause the expression "Supervening Events" means

 

7.4.3.1the Landlord has failed despite using reasonable endeavours to obtain the
Permissions

 

7.4.3.2any of the Permissions have been granted subject to a lawful condition
with which in all the circumstances it would be unreasonable to expect the
Landlord to comply

 

7.4.3.3some defect or deficiency in the site upon which the rebuilding or
reinstatement is to take place would mean that the same could only be undertaken
at a cost that would be unreasonable in all the circumstances

 

7.4.3.4the Landlord is unable to obtain access to the site for the purposes of
rebuilding or reinstating

 

7.4.3.5the rebuilding or reinstating is prevented by war act of God Government
action strike lock out or

 

7.4.3.6any other circumstances beyond the control of the Landlord

 

7.4.4The Landlord shall not be liable to rebuild or reinstate the Premises if
and for so long as such rebuilding or reinstating is prevented by Supervening
Events

 

31

 

 

7.4.5If upon the expiry of 3 years commencing on the date of the damage or
destruction the Premises have not been rebuilt or reinstated so as to be fit for
the Tenant's occupation and use either party by notice served at any time within
6 months of the expiry of such period invoke the provisions of clause 7.4.6

 

7.4.6Upon service of a notice in accordance with clause 7.4.5

 

7.4.6.1the Term will absolutely cease but without prejudice to any rights or
remedies that may have accrued to either party against the other including
(without prejudice to the generality of the above) any right that the Tenant may
have against the Landlord for a breach of the Landlords covenants set out in
clauses 7.4.1 and 7.4.2

 

7.4.6.2all money received in respect of the insurance effected by the Landlord
pursuant to this clause shall as against the tenant belong to the Landlord

 

7.5Tenant's Insurance Covenants

 

The Tenant covenants with the Landlord

 

7.5.1To comply with all the requirements of the insurers

 

7.5.2Not to do or omit anything that could cause any policy of insurance on or
in relation to the Premises to become void or voidable wholly or in part nor
(unless the Tenant shall have previously notified the Landlord and have agreed
to pay the increased premium) anything by which additional or increased
insurance premiums may become payable

 

7.5.3To keep the Premises supplied with such fire fighting equipment as the
insurers and the fire authority may require and to maintain such equipment to
their satisfaction and in efficient working order and that at least once in
every 12 months to cause any sprinkler system and other fire fighting equipment
to be inspected by a competent person

 

7.5.4Not to store or bring on to the Premises any articles substance or liquid
of a specially combustible inflammable or explosive nature and to comply with
the requirements and recommendations of the fire authority as to fire
precautions relating to the Premises

 

32

 

 

7.5.5Not to obstruct the access to any fire fighting equipment or means of
escape from the Premises nor to lock any fire door while the Premises are
occupied

 

7.5.6To give notice to the Landlord immediately upon the happening of any event
which might affect any insurance policy on or relating to the Premises or upon
the happening of any event against which the Landlord may have insured under
this Lease

 

7.5.7Immediately to inform the Landlord in writing of any conviction judgement
or finding of any court or tribunal relating to the Tenant (or any director or
other officer or major shareholder of the Tenant) of such a nature as to be
likely to affect the decision of any insurer or underwriter to grant or to
continue any such insurance

 

7.5.8If at any time the Tenant shall be entitled to the benefit of any insurance
on the Premises (which is not effected or maintained in pursuance of any
obligation contained in this Lease) to apply all money received by virtue of
such insurance in making good the loss or damage in respect of which such money
shall have been received

 

7.5.9If however during the Term the Premises or any part of them are damaged or
destroyed by an Insured Risk and the insurance money under the policy of
insurance effected by the Landlord pursuant to its obligation contained in this
Lease is by reason of any act or default of the Tenant or anyone at the Premises
expressly or by implication with the Tenant's authority and under the Tenant's
control wholly or partially irrecoverable immediately in every such case subject
to any necessary Superior Landlords consent required (at the option of the
Landlord) either

 

7.5.9.1to rebuild and reinstate at its own expense the Premises or the part
destroyed or damaged to the reasonable satisfaction and under the supervision of
the Surveyor the Tenant being allowed towards the expenses of so doing upon such
rebuilding and reinstatement being completed the amount (if any) actually
received in respect of such destruction or damage under any such insurance
policy or

 

33

 

 

7.5.9.2to pay to the Landlord on demand with Interest the amount of such
insurance money so irrecoverable in which event the provisions of clause 7.3 and
7.4 shall apply

 

7.6Landlords Insurance Covenants

 

The Landlord covenants with the Tenant in relation to the policy of insurance
effected by the Landlord pursuant to its obligations contained in this Lease

 

7.6.1To produce to the Tenant on demand a copy of the policy and the last
premium renewal receipt or reasonable evidence of the terms of the policy and
the fact that the last premium has been paid

 

7.6.2To procure, if possible, that the interest of the Tenant is noted or
endorsed on the policy

 

7.6.3To notify the Tenant of any material change in the risks covered or
requirements by the policy from time to time

 

8.PROVISOS

 

8.1Re-entry

 

If and whenever during the Term

 

8.1.1the rents (or any of them or any part of them) under this Lease are
outstanding for 14 days after becoming due whether formally demanded or not or

 

8.1.2there is a breach by the Tenant of any covenant or other term of this Lease
or any document supplemental to this Lease or

 

8.1.3an individual Tenant becomes bankrupt or

 

8.1.4a company Tenant or the Guarantor

 

8.1.4.1enters into liquidation whether compulsory or voluntary (but not if the
liquidation is for amalgamation or reconstruction of a solvent company) or

 

8.1.4.2has a receiver appointed or

 

8.1.5the Tenant enters into an arrangement for the benefit of its creditors or

 

34

 

 

8.1.6the Tenant has any distress or execution levied on its goods

 

the Landlord may re-enter the Premises (or any part of them in the name of the
whole) at any time (and even if any previous right of re-entry has been waived)
then the Term will absolutely cease but without prejudice to any rights or
remedies which may have accrued to the Landlord against the Tenant or the
Guarantor or to the Tenant against the Landlord in respect of any breach of
covenant or other term of this Lease (including the breach in respect of which
the re-entry is made)

 

8.2Exclusion of Use Warranty

 

Nothing in this Lease or any consent granted by the Landlord under this Lease
shall imply or warrant that the Premises may lawfully be used under the Planning
Acts for the purposes authorised in this Lease (or any purpose subsequently
authorised)

 

8.3Entire Understanding

 

This Lease embodies the entire understanding of the parties relating to the
Premises and to all matters dealt with by any of the provisions of this Lease

 

8.4Representations

 

The Tenant acknowledges that this Lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this Lease or in written replies to enquiries give by the Landlord’s
Solicitors

 

8.5Licences etc under hand

 

Whilst the Landlord is a limited company or other corporation all licences
consents approvals and notices required to be given by the Landlord shall be
sufficiently given if given under the hand of a director the secretary or other
duly authorised officer of the Landlord or the Surveyor on behalf of the
Landlord

 

8.6Tenant's Property

 

If after the Tenant has vacated the Premises on the expiry of the Term any
property of the Tenant remains in or on the Premises and the Tenant fails to
remove it within 7 days after being requested in writing by Landlord to do so or
if after using its best endeavours the Landlord is unable to make such a request
to the Tenant within 14 days from the first attempt so made by the Landlord

 

35

 

 

8.6.1the Landlord may as the agent of the Tenant sell such property and the
Tenant will indemnify the Landlord against any liability incurred by it to any
third party whose property shall have been sold by the Landlord in the mistaken
belief held in good faith (which shall be presumed unless the contrary be
proved) that such property belonged to the Tenant

 

8.6.2if the Landlord having made reasonable efforts is unable to locate the
Tenant the Landlord shall be entitled to retain such proceeds of sale absolutely
unless the Tenant shall claim them within 6 months of the date upon which the
Tenant vacated the Premises and

 

8.6.3the Tenant shall indemnify the Landlord against any damage occasioned to
the Premises and any actions claims proceedings costs expenses and demands made
against the Landlord caused by or related to the presence of the property in or
on the Premises

 

8.7Compensation on Vacating

 

Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Premises shall be excluded to the extent that the law allows

 

8.8Service of Notices

 

The provisions of the Law of Property Act 1925 Section 196 as amended by the
Recorded Delivery Service Act 1962 shall apply to the giving and service of all
notices and documents under or in connection with this Lease except that Section
196 shall be deemed to be amended as follows:-

 

8.8.1the final words of Section 196(4) "and that service...be delivered" shall
be deleted and there shall be substituted "and that service shall be deemed to
be made on the third Working Day after the registered letter has been posted
"Working Day" meaning any day from Monday to Friday inclusive other than
Christmas Day Good Friday and any statutory bank or public holiday"

 

36

 

 

8.8.2any notice or document shall also be sufficiently served on a party if
served on solicitors who have acted for that party in relation to this Lease or
the Premises at anytime within the year preceding the service of the notice or
document

 

8.8.3any notice or document shall also be sufficiently served if sent by telex
telephonic facsimile transmission or any other means of electronic transmission
to the party to be served (or its solicitors where clause 8.8.2 applies) and
that service shall be deemed to be made on the day of transmission if
transmitted before 4 p.m. on a Working Day but otherwise on the next following
Working Day (as defined above)

 

And in the clause “Party” includes the Guarantor

 

8.9Power to Determine

 

8.9.1The Tenant may terminate this Lease on the                       day
of                             (“the Break Date”) if the Tenant shall up to the
time of such termination have paid Rent and performed and observed the covenants
contained in this Lease by giving notice in writing (“the Break Notice”) to the
Landlord not less than six months before the Break Date

 

8.9.2If a Break Notice is given in accordance with clause 8.9.1 this Lease will
terminate on the Break Date but without prejudice to the respective rights of
either party in respect of any antecedent claim or breach of covenant

 

8.10Jurisdiction

 

This Lease shall be construed and governed by the Laws of England and Wales to
the exclusive jurisdiction of whose Courts the parties hereto unconditionally
submit

 

8.11Rights of Third Parties

 

              This Lease does not create any right enforceable by any person not
a party to it who is not the Landlord for the time being or the Tenant for the
time being or (where relevant) the Guarantor for the time being

 

37

 

 

9.New Lease

 

This Lease is a new tenancy for the purposes of Section 1 of the Landlord &
Tenant (Covenants) Act 1995

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as a deed the day
and year first before written

 

FIRST SCHEDULE

 

Part I

 

(Rights Reserved)

 

1.The free and uninterrupted passage of water and soil through the pipes drains
and watercourse and of electricity, gas and other services through the Pipes
which are now or may at any time during the Term be in on or under or passing
through the Premises for the benefit of the remainder of the Estate and any
adjoining or neighbouring property and every part thereof with the right to
construct and maintain new services for the benefit of the remainder of the
Estate and any adjoining or neighbouring property and every part thereof the
right to repair and maintain and renew such existing and new services and the
right at any time but (except in emergency) after giving reasonable notice to
enter upon the Premises in the exercise of such rights

 

2.Full right and liberty at any time hereafter or from time to time to execute
works services and erections and buildings upon or to alter, demolish or rebuild
any of the erections services or buildings erected on the remainder of the
Estate and any adjoining or neighbouring property or any part thereof providing
the Landlord is acting reasonably and to use the remainder of the Estate and any
adjoining neighbouring property or buildings erected or to be erected thereon in
such manner as the Landlord acting reasonably shall think fit notwithstanding
that the access of light or air to the Premises may be interfered with or that
access to the Premises may be unavoidably temporarily obstructed provided that
the Landlord or the person exercising such rights shall make good all damage
occasioned thereby and shall abate an appropriate amount of rent for any part of
the Premises temporarily inaccessible by reason of such works

 

38

 

 

3.The right (upon reasonable prior notice except in emergency) to enter upon the
Premises so far as may be necessary for the purpose of executing repairs or
alteration to and maintaining the Retained Parts or to the remainder of the
Estate and any adjoining or neighbouring property owned by the Landlord or any
part thereof

 

4.The right of support and protection from the Premises for the remainder of the
Estate and any adjoining or neighbouring property and every part thereof

 

5.The right at any time during the Term at reasonable times and upon 48 hours
written notice except in cases of emergency to enter (or in cases of emergency
to break and enter) the Premises

 

5.1to exercise any of the rights granted to the Landlord elsewhere in this Lease

 

5.2to inspect the condition and state of repair of the Premises

 

5.3to take schedules or inventories of fixtures and fittings and other items to
be yielded up on the expiry of the Term

 

6.The right with the Surveyor at any time at convenient hours and on reasonable
prior notice to enter and inspect and measure the Premises for all purposes
connected with any pending or intended step or action under the 1954 Act or the
implementation of the provisions for rent review

 

7.The right to vary alter or change the route leading to and from the Premises
or close or build upon the Access Roads forming part of the Estate provided that
the Landlord shall provide or maintain suitable alternate access to and from the
Premises

 

8.The right in case of emergency for itself or others the occupiers or Tenants
of the remainder of the Estate and their visitors or licensees to gain egress
through such parts of the Premises (if any) as are classified and maintained as
fire exits or emergency escape routes

 

Part II

 

(Rights Granted)



 

1.The free and uninterrupted passage of water and soil through the pipes drains
and watercourse and of electricity, gas and other services through the Pipes
which are now or may at any time during the Term be in or under or passing
through or over the other parts of the Estate or any adjoining or neighbouring
property of the Landlord

 

39

 

 

2.All necessary rights of subjacent and lateral support and protection for the
Premises

 

3.A right (upon reasonable prior notice except in emergencies) to enter onto the
remainder of the Estate so far as may be necessary for the purpose of executing
repairs to and maintaining the Premises and a right to enter into such part of
the Building in which meters are housed in relation to mains service supplies
provided that the Tenant or the person exercising such rights shall make good
all damage occasioned thereby to the remainder of the Estate

 

4.A right of way over the Access Roads for the Tenant or any persons expressly
or impliedly authorised by him at all times and for all purposes connected with
such Tenant's use and enjoyment of the Premises and so far only as is necessary
and to load and unload in the Access Roads without causing congestion or any
permanent or unnecessary obstruction

 

5.The right at all usual times of business to park motor vehicles in the parking
areas coloured red on the Plan or in other such places as the Landlord acting
reasonably may from time to time designate together with the right to casual
parking in such other parking spaces which the Landlord may provide and
designate from time to time and which may be available

 

6.All necessary rights in the event of fire or other similar emergency to use
the fire and emergency exits with the necessary egress to a place of safety

 

THE SECOND SCHEDULE

 

Rent Review

 

1.DEFINITIONS

 

For all purposes of this schedule the terms defined in this paragraph shall have
the meanings specified

 

1.1“The Base Figure” means being the amount of the latest index figure of the
index last published before the date of this Lease

 

40

 

 

1.2“the Index” means the Index of Retail Prices published by H M Stationary
Office or any official publication substituted for it

 

1.3“The New Rent” means that rent to apply after the relevant Review Date until
the next Review Date

 

1.4“The Revised Rent” means the rent determined in accordance with this schedule

 

1.5“The Review Date Figure” means the amount of the latest index figure of the
Index last published before the relevant Review Date

 

2.The New Rent

 

2.1The New Rent shall be whichever is the higher of:

 

2.1.1An increase of 3% of the Rent then payable and

 

2.1.2The Revised Rent

 

2.2If the relevant Review Date is not a rent payment day the Tenant shall on
that Review Date pay to the Landlord the amount by which one months rent at the
rate payable on the immediately preceding rent payment day is less than one
months Rent at the rate of the New Rent apportioned on a daily basis for that
part of the month during which the New Rent is payable

 

3.Revised Rent

 

The Revised Rent shall be the amount to be determined at the Review Date by
multiplying the Initial Rent by the Review Date Figure and dividing the result
by the Base Figure

 

4.Provisos

 

4.1In the event of any change after the date of this Lease in the reference base
used to complete the Index the figure taken to be shown in the Index after the
change shall be the figure which would have been shown in the Index if the
reference base current at the date of this Lease had been retained

 

4.2In the event of it becoming impossible by reason of any change after the date
of this Lease in the methods used to compile the Index or for any other reason
whatsoever to calculate the Revised Rent by reference to the Index or if any
dispute or question whatsoever arises between the parties to this Lease with
respect to the amount of the Revised Rent or with respect to the construction or
effect of this clause the dispute or question shall be determined by a valuer
acting as an expert who shall have full power to determine on such dates as he
shall deem apposite what would have been the Review Date Figure had the Index
continued on the basis and giving the information assumed to be available for
the operation of this Schedule

 

41

 

 

5.Notification of the Revised Rent

 

5.1The Landlord shall obtain copies of the Index and shall supply the Tenant
with a copy of the latest publication of the Index before the Review Date
together with a calculation of the amount of the Revised Rent

 

5.2Within one month of receipt of the Tenant shall in writing acknowledge
receipt of the copy and statement and state whether or not he agrees with the
calculation

 

6.Default Provision

 

6.1If the Tenant fails to acknowledge the Landlords calculation of the amount of
the Revised Rent within one month or the procedure laid down in this Schedule is
not complied with the Revised Rent shall be the amount stated in the Landlords
calculation

 

6.2If it is impossible to determine the Revised Rent in accordance with
paragraph 3 of this Schedule then the Revised Rent shall be determined in
accordance with paragraph 4.2 of this Schedule

 

7.Payment of the New Rent

 

7.1The Tenant shall continue to pay the previous Rent payable in accordance with
the terms of this Lease until ascertainment of the Revised Rent

 

7.2Upon ascertainment of the Revised Rent the New Rent shall be payable from the
Review Date and the Tenant shall pay the New Rent until the next relevant Review
Date

 

7.3Upon ascertainment of the Revised Rent the Tenant shall forthwith pay to the
Landlord the amount of any difference between the rent immediately payable
before that Review Date and the New Rent for the period between the Review Date
and the ascertainment of the New Rent with interest at the Interest Rate
calculated on a daily basis from the date of ascertainment of the New Rent to
the date of payment

 



8.Memorandum of New Rent

 

When the New Rent have been ascertained in accordance with this Schedule
memoranda of the amounts shall be endorsed on this Lease and the counterpart of
it and shall be signed by or on behalf of the Landlord the Tenant and the
Superior Landlord

 

42

 

 

THE THIRD SCHEDULE

 

The Industrial Covenants

 

1.User.

 

1.1To use the Premises for the Permitted User only

 

1.2Not to cease carrying on business in the Premises or leave the Premises
continuously unoccupied for more than 1 month without

 

1.2.1notifying the Landlord and

 

1.2.2providing such caretaking or other security arrangements as the Landlord
shall reasonably require and the insurers shall require in order to protect the
Premises from vandalism theft damage or unlawful occupation

 

2.Smoke Abatements

 

2.1To ensure that every furnace boiler or heater at the Premises (whether using
solid liquid or gaseous fuel) is constructed and used so as substantially to
consume or burn the smoke arising from it

 

2.2Not to cause or permit any grit or noxious or offensive effluvia to be
emitted from any engine furnace chimney or other apparatus on the Premises
without using the best possible means for preventing or counteracting such
emission

 

2.3To comply with the provisions of the Clean Air Acts 1956 and 1968 the Control
of Pollution Act 1974 and the Environmental Protection Act 1996 and with the
requirements of any notice of the local authority served under them

 

3.Pollution

 

Not to permit to be discharged into any Pipes serving the Premises or to be
spilled or deposited on the Premises or any neighbouring or adjoining land

 

43

 

 

3.1Any oil or grease or any deleterious objectionable dangerous poisonous
noxious or explosive matter or substance and to take all reasonable measures to
ensure that any effluent discharged into the Pipes will not be corrosive or
otherwise harmful to the Pipes or cause obstruction or deposit in them or

 

3.2Any fluid of a poisonous or noxious nature or other kind likely to or that
does in fact destroy sicken or injure the fish or contaminate or pollute the
water of any stream or river

 

3.3Any controlled or special waste or any other substance that may produce
concentrations or accumulations of noxious gases or noxious liquids that may
cause pollution of the environment or harm to human health

 

4.Roof and Floor Weighting

 

4.1Not to bring or permit to remain upon the Premises any safes machinery goods
or other articles which shall or may strain or damage the Premises or any part
of it

 

4.2Not without the consent of the Landlord to suspend any weight from the portal
frames stanchions or roof purlins of the Premises or use the same for the
storage of goods or place any weight on them

 

4.3On the application by the Tenant for the Landlord's consent under paragraph
4.2 the Landlord shall be entitled to consult and obtain the advice of an
engineer or other person in relation to the roof or floor loading proposed by
the Tenant and the Tenant shall repay to the Landlord on demand the fee of such
engineer or other person

 

5.Machinery

 

5.1To keep all plant apparatus and machinery (including any boilers and
furnaces) upon the Premises properly maintained and in good working order and
for that purpose to employ reputable contractors for the regular periodic
inspection and maintenance of them

 

5.2To renew all working and other parts as and when necessary or when
recommended by such contractors

 

5.3To ensure by directions to the Tenants staff and otherwise that such plant
apparatus and machinery are properly operated and

 

5.4To avoid damage to the Premises by vibration or otherwise

 

44

 

 

6.Signs

 

At all times to display and maintain a suitable sign showing the Tenant's
trading name and business of the size and kind specified by the Landlord at
points designated within the Estate by the Landlord

 

7.Parking

 

Not to permit any vehicles belonging to it or to any persons calling at the
Premises expressly or by implication with its authority to stand on or obstruct
the Access Roads

 

8.Regulations

 

To comply with all reasonable regulations made by the Landlord from time to time
for the management of the Estate

 

THE FOURTH SCHEDULE

 

Service Charge

 

PART A

 

Definitions

 

1."Services" means the services facilities and amenities specified in Part C of
this Schedule

 

2."Annual Expenditure" means

 

2.1all costs expenses and outgoings whatever properly incurred by the Landlord
during a Financial Year in or incidental to providing all or any of the Services
and

 

2.2all sums reasonably and properly incurred by the Landlord during a Financial
Year in relation to the matters specified in Part D of this Schedule ("the
Additional Items")

 

and any VAT payable on such items (save where such VAT is recoverable by the
Landlord) but

 

2.3excluding any expenditure in respect of any part of the Estate for which the
Tenant or any other Tenant shall be wholly responsible and excluding any
expenditure that the Landlord shall recover or which shall be met under any
policy of insurance maintained by the Landlord pursuant to its obligations in
this Lease

 

3."Computing Date" means 1st August in every year of the Term or such other date
as the Landlord may from time to time nominate and "Computing Dates" shall be
construed accordingly

 

4."Financial Years" means the period

 

4.1from the commencement of the Term to and including the first Computing Date
and subsequently

 

45

 

 

4.2between 2 consecutive Computing Dates (including the first Computing Date but
excluding the second Computing Date in the period)

 

5."Retained Parts" mean all parts of the Estate not constructed or adapted for
letting including (but without prejudice to the generality of the above):

 

5.1any rooms and storage premises used in connection with the provision of
services for the Estate

 

5.2all Pipes equipment and apparatus used in the Building (except such as are
within and solely serve an individual unit which is let or constructed or
adapted for letting)

 

5.3Such parts of the structure walls foundations and roofs of the Building that
are not included in the Premises and that would not be included in the Premises
demised by leases of all the other units in the Building if let on the same
terms as this Lease

 

PART B

 

Performance of the Services and Payment

 

of the Service Charge

 

6.Performance of the Services

 

Subject to the Tenant paying to the Landlord the Service Charge the Landlord
shall perform the Services throughout the Term provided that the Landlord shall
not be liable to the Tenant in respect of :

 

6.1any failure or interruption in any of the Services by reason of repair
replacement maintenance of any installations or apparatus or their damage or
destruction or by reason of mechanical or other defect or breakdown or frost
other inclement conditions or shortage of fuel materials water or labour or any
other cause beyond the Landlord's control save as to the extent that any such
failure or interruption could have been prevented or shortened by the exercise
of proper care attention and diligence and skill by the Landlord or those
undertaking the Services on behalf of the Landlord and provided that the
Landlord uses and continues to use its reasonable endeavours to restore the
Services in question as quickly as possible

 

46

 

 

6.2any act omission or negligence of any person undertaking the Services or any
of them on behalf of the Landlord provided that this paragraph shall not be
construed as relieving the Landlord from liability for breach by the Landlord of
any covenants on the part of the Landlord contained in this Lease

 

7.Payment of the Service Charge

 

7.1For each Financial Year, the Tenant must pay to the Landlord on account of
the Service Charge the sum of £2,500 or such other sum as the Landlord's
Surveyor certifies to be fair and reasonable having regard to the likely amount
of the Service Charge. That sum shall be paid in advance by bankers order (as
for Rent), without deduction or set off by equal monthly instalments on the rent
payment days, the first instalment or proportionate part thereof for the period
from the rent commencement date to the next rent payment day being paid on the
execution thereof. During any Financial Year the Surveyor may revise the
contribution on account of the service charge for that Financial Year so as to
take into account any actual or expected increase in expenditure, and as soon as
reasonably practicable after such revisions the Surveyor must certify the amount
of the revised contribution

 

7.2The Landlord shall as soon as convenient after each Computing Date prepare
and serve on the Tenant an account showing the Annual Expenditure for the
Financial Year ending on that Computing Date and containing a fair summary of
the expenditure referred to in it and upon such account being certified by the
Surveyor it shall be conclusive evidence for the purposes of this lease of all
matters of fact referred to in the account except in the case of manifest error

 

7.3The Tenant shall be entitled at any time at its own expense to inspect any
vouchers, bills and receipts relating to the Annual Expenditure

 

7.4With the account prepared and served under the provisions of paragraph 7.2 of
this Schedule the Landlord will furnish the Tenant with an account of the
service charge payable by him for that Financial Year, credit being given for
payments made on account. Within 14 days of the furnishing of such an account,
the Tenant must pay the service charge or the balance of any balance of it
payable, to the Landlord. The Landlord must allow to the Tenant any amount
overpaid by him against future payment of the Service Charge, whether on account
or not. At the end of the Financial Year current at the end of the Term the
Landlord must repay to the Tenant any outstanding overpayment of the Service
Charge.

 

47

 

 

7.5The Tenant shall pay the Service Charge each Financial Year within 14 days
after service upon it of the account certified by the Surveyor as provided by
paragraph 7.1 of this Schedule

 

8.Variations

 

The Landlord may withhold add to extend vary or make any alteration in the
rendering of the Services or any of them from time to time provided that the
same complies with the principles of good estate management and is reasonable in
all the circumstances

 

PART C

 

The Services

 

9.Maintaining etc Retained Parts

 

Maintaining repairing renewing where beyond economic repair and reinstating and
where appropriate treating washing down painting and decorating the Retained
Parts

 

10.Maintaining etc apparatus plant machinery etc

 

Inspecting servicing maintaining repairing amending overhauling replacing where
beyond economic repair and insuring (save in so far as insured under other
provisions of this lease) all apparatus plant machinery and equipment within the
Retained Parts from time to time including (without prejudice to the generality
of the above) all (if any) lifts and lift shafts stand-by generators and boilers
and closed-circuit television

 

11.Maintaining etc Pipes

 

Maintaining repairing cleansing emptying draining and renewing where necessary
for the purpose of repair only all Pipes within the Retained Parts

 

48

 

 

12.Maintaining etc Fire Alarms etc

 

Maintaining and renewing where necessary for the purposes of repair only any
fire alarms and ancillary apparatus and fire prevention and fire fighting
equipment and apparatus in the Retained Parts

 

13.Cleaning etc Retained Parts

 

Cleaning treating heating and lighting the Retained Parts to such standard as
the Landlord may from time to time consider adequate

 

14.Fixtures Fittings, etc

 

Supplying providing purchasing hiring maintaining renewing where beyond economic
repair replacing where necessary for the purposes of repair only repairing
servicing overhauling and keeping in good and serviceable order and condition
all fixtures and fittings bins receptacles tools appliances materials equipment
and other things which the Landlord may deem desirable or necessary for the
maintenance appearance upkeep or cleanliness of the Estate or any part of the
Estate

 

15.Other Services

 

Any other services relating to the Estate or any part of the Estate provided by
the Landlord from time to time and not expressly mentioned which shall at any
time during the Term be in keeping with the principles of good estate management

 

PART D

 

The Additional Items

 

16.Fees

 

16.1The reasonable and proper fees and disbursements (and any VAT payable on
them save where recoverable by the Landlord) of :

 

16.1.1the Surveyor and other individual firm or company employed or retained by
the Landlord for (or in connection with) such surveying or accounting functions
or the management of the Estate

 

16.1.2the managing agents (whether or not the Surveyor) for or in connection
with:

 

16.1.2.1the management of the Estate

 

49

 

 

16.1.2.2the collection of the rents and all other sums due to the Landlord from
the tenants of the Estate

 

16.1.2.3the performance of the Services and any other duties in and about the
Estate or any part of it relating to (without prejudice to the generality of the
above) the general management administration security maintenance protection and
cleanliness of the Estate

 

16.1.3any individual firm or company valuing the Estate for the purposes of
assessing the full cost of rebuilding and reinstatement

 

16.1.4any individual firm or company providing caretaking or security
arrangements and services to the Estate as a whole

 

16.1.5any other individual firm or company employed or retained by the landlord
to perform (or in connection with) any of the Services or any of the functions
or duties referred to in this paragraph

 

PROVIDED that such fees and expenses shall not relate to collecting arrears of
rent negotiating new lettings or negotiations or other matters relating to rent
reviews or dilapidations

 

16.2The reasonable and proper fees of the Landlord for any of the Services or
the other functions and duties referred to in paragraph 16.1 above that shall be
undertaken by the Landlord and not by a third party

 

17.Contracts for Services

 

The cost of entering into any contracts for the carrying out of all or any of
the Services and other functions and duties that the Landlord may in its
absolute discretion deem desirable or necessary

 

18.Outgoings

 

All taxes assessments duties charges impositions and outgoings which are now or
during the Term shall be charged assessed or imposed on:

 

18.1the whole of the Estate where there is no separate charge assessment or
imposition on or in respect of an individual unit

 

50

 

 

18.2the whole of the Retained Parts or any part of them including

 

19.Electricity Gas etc

 

The cost of supply of electricity gas oil or other fuel for the provision of the
Services and for all purposes in connection with the Retained Parts

 

20.Road Charges etc

 

The expense or contribution to cost of making repairing maintaining and
rebuilding and cleaning the Access Roads and any ways roads pavements or
structures Pipes or anything which may belong to or be used for the Estate or
any part of it exclusively or in common with other neighbouring or adjoining
premises

 

21.Regulations

 

The costs charges and expenses of preparing and supplying to the tenants copies
of any regulation made by the Landlord to the Estate or the use of it

 

22.Statutory etc Requirements

 

The cost of taking all steps deemed desirable or expedient by the Landlord for
complying with making representations against or otherwise contesting the
incidence of the provisions of any statute byelaw or notice concerning town
planning public health highways streets drainage or other matters relating to or
alleged to relate to the Estate or any part of it for which any tenant is not
directly and exclusively liable

  

23.Nuisance

 

The cost of the Landlord of abating a nuisance in respect of the Estate or any
part of it in so far as the same is not the liability of any individual tenant

 

24.Interest

 

Any reasonable and proper interest and fees in respect of money borrowed to
finance the provisions of the Services of the Additional Items

 

51

 

 

25.Anticipated Expenditure

 

Such Provision (if any) for the anticipated expenditure in respect of any of the
Services or the Additional Items as the Landlord shall in its reasonable
discretion consider appropriate.

 

THE FIFTH SCHEDULE

 

Guarantors Covenants

 

1.That as between the Guarantor and the Landlord the liability of the Guarantor
will be as principal debtor and covenantor

 

2.That the Tenant will at all times during the Term (and as well after as before
any disclaimer of this Lease) duly and punctually pay the rents as herein
provided and will observe and perform all the tenant's covenants and the
conditions contained in this Lease

 

3.That if at any time during the Term the Tenant defaults in paying any of the
rents or in observing or performing any of the covenants and conditions
contained in this Lease the Guarantor will pay such rents and observe and
perform the covenants and conditions in respect of which the Tenant is in
default and pay and make good to the Landlord on demand all losses damages and
costs and expenses sustained by the Landlord through the default of the Tenant
notwithstanding:-

 

3.1any time or indulgence granted by the Landlord to the Tenant or any neglect
or forbearance of the Landlord in enforcing the payment of rents or the
observance or performance of the Tenant's covenants or other terms of this Lease
or any refusal by the Landlord to accept rents tendered by or on behalf of the
Tenant at a time when the Landlord was entitled (or would after the service of a
notice under Section 146 of the Law of Property Act 1925 have been entitled) to
re-enter the Premises

 

3.2that the terms of this Lease may have been varied by agreement between the
parties

 

3.3that the Tenant may have surrendered part of the Premises in which event the
liability of the Guarantor hereunder shall continue in respect of the parts of
the Premises not so surrendered after making any necessary apportionments under
the Law of Property Act 1925 s.140

 

3.4that the Tenant may have ceased to exist

 

52

 

 

3.5any other act or thing whereby but for this provision the Guarantor would
have been released

 

4.If at any time during the Term the Tenant (being an individual) becomes
bankrupt or (being a company) goes into liquidation and the trustee in
bankruptcy or liquidator disclaims this Lease or if this Lease is forfeited then
this Schedule will remain in full force and effect notwithstanding such event
and the Guarantor will if the Landlord shall by notice in writing within 60 days
after such disclaimer or forfeiture so require take from the Landlord a lease of
the Premises for a term commensurate with the residue of the Contractual Term
which would have remained had there been a disclaimer or forfeiture at the same
Rent then being payable and subject to the same covenants and conditions as are
reserved by and contained in this Lease to take effect from the date of the said
disclaimer or forfeiture and in such case the Guarantor shall pay the costs of
such new Lease and execute and deliver to the Landlord a counterpart thereof

 

5.The parties agree that this guarantee shall only subsist for such period and
extend to such liabilities restrictions and other requirements as may be
permitted by the Landlord and Tenant (Covenants) Act 1995

 

SIGNED AS A DEED AND DELIVERED by )     by WALLINGFEN PARK LIMITED acting )    
by two Directors or a Director and its Secretary )     Director:- /s/ M.K.
Kendall       Director/Secretary:- /s/ June Jarvis       SIGNED AS A DEED AND
DELIVERED by )     LAKELAND INDUSTRIES EUROPE )     LIMITED acting by two
Directors or a Director )     and its Secretary:- )     Director: /s/ Martin
Lill       Director/Secretary /s/ Martin Watkin  

 

53

 

